Citation Nr: 0833695	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


Whether the veteran's former attorney is eligible for payment 
of attorney fees from past-due benefits.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that determined 
that the veteran's attorney was entitled to fees in 
connection with a June 2004 Board decision that granted the 
veteran's claim for service connection for a low back 
disorder.  The veteran challenged that determination.


FINDINGS OF FACT

1.  In an August 2002 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
low back disorder.

2.  The written fee agreement signed by the veteran and his 
attorney on January 23, 2003, provided that 20 percent of any 
past-due benefits were to be paid to the attorney.  The Board 
received a copy of the executed fee agreement in February 
2003.

3.  In August 2003, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's August 2002 
decision and remanded the matter to the Board for further 
adjudication.

4.  In June 2004, the Board granted the veteran's claim of 
entitlement to service connection for a low back disorder.
        
5.  In October 2004, the RO implemented the Board decision 
granting service connection for a low back disorder, and 
awarded a 40 percent disability rating, effective February 
20, 1998.

6.  By a September 2005 rating decision, the RO increased the 
disability rating for the veteran's low back disorder from 40 
to 60 percent disabling, effective August 4, 1997, based upon 
a finding of clear and unmistakable error in the October 2004 
rating decision.

7.  The September 2005 rating decision resulted in past-due 
benefits being paid to the veteran, effective August 4, 1997.

8.  By a December 2005 decision, the RO determined that the 
veteran's former attorney was entitled to 20 percent of past-
due benefits awarded, as representing the maximum attorney 
fees payable.


CONCLUSION OF LAW

Attorney fees from past-due benefits, based upon the 
September 2005 rating decision, were properly awarded.  
38 U.S.C.A. § 5904 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter the Board must ensure that VA's duty 
to notify and assist has been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  The 
veteran and the appellant do not appear to have been provided 
notice consistent with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)(1) in connection with this 
appeal.  However, this case involves the application of VA 
law and regulations pertaining to the payment of attorney 
fees from past-due benefits.  The law and not the facts are 
dispositive, and therefore, no amount of evidentiary 
development will change the result.  Manning v. Principi, 
16 Vet. App. 534 (2002); VAOGCPREC 5-2004 (June 23, 2004), 69 
Fed. Reg. 59989 (2004).  VA rules do, however, include 
special procedural requirements for simultaneously contested 
claims, such as in this case.  38 C.F.R. §§ 19.100, 19.101, 
19.102 (2007).

Upon the filing of a notice of disagreement in a 
simultaneously contested claim, all interested parties and 
their representatives will be furnished a copy of the 
statement of the case.  38 C.F.R. § 19.101 (2007).  When a 
substantive appeal is filed in a simultaneously contested 
claim, the content of the substantive appeal will be 
furnished to the other contesting parties to the extent that 
it contains information which could directly affect the 
payment or potential payment of benefit which is subject of 
the contested claim.  38 U.S.C.A. § 7105A (West 2002), 
38 C.F.R. § 19.102 (2007).

Here, the veteran filed a notice of disagreement in December 
2005.  In response to the notice of disagreement, the RO 
issued an statement of the case and provided a copy to the 
veteran and the veteran's former attorney.  The veteran filed 
a timely substantive appeal in May 2006.  As the contested 
claimant procedures have been satisfied, the Board will 
proceed with a decision on the merits.

The written fee agreement signed by the veteran and his 
former attorney on January 23, 2003, provided that 20 percent 
of any past-due benefits were to be paid to the attorney.  
The Board received a copy of the executed fee agreement in 
February 2003.  That agreement met the basic statutory and 
regulatory requirements for payment of attorney fees.  
38 U.S.C.A. § 5904 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.609 (2007).

On August 14, 2002, prior to the signing of the attorney fee 
agreement, the Board entered a final decision finding that 
the veteran was not entitled to service connection for a low 
back disorder.  In August 2003, the CAVC vacated the Board's 
August 2002 decision and remanded the matter to the Board for 
further adjudication.  In June 2004, the Board granted the 
veteran's claim of entitlement to service connection for a 
low back disorder.  In October 2004, the RO implemented the 
Board decision granting service connection for a low back 
disorder, and awarded a 40 percent disability rating, 
effective February 20, 1998.  By a September 2005 rating 
decision, the RO increased the disability rating for the 
veteran's low back disorder from 40 to 60 percent disabling, 
effective August 4, 1997, based upon a finding of clear and 
unmistakable error in the October 2004 rating decision.  The 
September 2005 rating decision made the veteran's former 
attorney eligible for attorney fees in the amount of 20 
percent of past-due benefits.

Generally, payment of monetary benefits based upon an award 
of compensation commences on the first day of the calendar 
month following the month in which the award became 
effective.  However, beneficiaries are deemed to be in 
receipt of monetary benefits during the period between the 
effective date of the award and the date payment commences.  
38 C.F.R. § 3.31 (2007).  Payment of associated attorney's 
fees is based on the total amount of recurring cash payments 
which accrued between the effective date of the award and the 
date of the grant of the benefit by VA or an appellate court.  
38 C.F.R. § 20.609(h)(3)(i).  If an increased rating is 
subsequently granted as the result of an appeal of the 
disability evaluation initially assigned by the agency of 
original jurisdiction, and if the attorney at law represents 
the claimant during that phase of the claim, the attorney at 
law will be paid a supplemental payment based upon the 
increase granted on appeal, to the extent that the increased 
amount of disability is found to have existed between the 
initial effective date of the award following the grant of 
service connection and the date of the rating action 
implementing the appellate decision granting the increase.

In a December 2005 letter, the RO notified the veteran and 
his attorney that the veteran was entitled to past-due 
benefits for his low back disorder for the period from August 
4, 1997, to September 22, 2005, the date of the decision 
awarding a 60 percent disability rating for the veteran's 
back disability.  The RO also notified the veteran and his 
attorney in December 2005 that the attorney was entitled to 
attorney fees in the amount of 20 percent of past-due 
benefits, for the period from August 4, 1997 to September 22, 
2005, the date of the decision awarding the veteran a 60 
percent disability rating for his disability.  The veteran 
and his attorney were informed that the balance of the past-
due benefits was sent to the veteran.  

As the sum of an award will equal the payments accruing from 
the effective date of the award to the date of the initial 
disability rating decision, the Board concludes that the RO 
properly calculated the past due benefits period as ending on 
September 22, 2005, the date of the decision awarding a 60 
percent disability rating for the veteran's back disability.  
38 C.F.R. § 20.609(h)(3).  Additionally, as the January 2003 
attorney-client fee agreement satisfied VA criteria for a 
qualifying fee agreement, the Board finds that the attorney 
was properly awarded 20 percent of the past-due benefits.  
38 U.S.C.A. § 5904(c), (d); 38 C.F.R. § 20.609(c), (g), (h).

In December 2006, the veteran's former attorney provided a 
detailed accounting of the fees and expenses owed to him.  
The detailed expenses and fees are reasonable for the 
services rendered to the veteran.  After receiving payment 
from VA, the attorney offset the outstanding balance with the 
payment received from the Equal Access to Justice payment 
from the CAVC.  The attorney paid the remainder of the Equal 
Access to Justice payment to the veteran as a credit.  

Because the attorney was entitled to 20 percent of past-due 
benefits awarded the veteran, the Board finds that the 
attorney's offset of the outstanding fees and expenses with 
the Equal Access to Justice payment was proper.

In light of the foregoing, the Board finds that the veteran's 
former attorney is entitled to attorney's fees based upon 
past-due benefits.  The Board further finds that the former 
attorney's fees have been properly calculated and paid.  
Accordingly, the Board finds that the veteran's appeal 
regarding payment of attorney fees must be denied.


ORDER

The veteran's former attorney is eligible for payment of 
attorney fees from past-due benefits.  The veteran's claim 
for revocation of the award of attorney fees is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


